 



Exhibit 10.1
EMPLOYMENT AGREEMENT
Between
GeoVax Labs, Inc. and Robert McNally
01 April 2008
This EMPLOYMENT AGREEMENT (the “Agreement”) by and between GEOVAX LABS, INC., a
Georgia Corporation (“GeoVax” or “Company”), and ROBERT MCNALLY (“Employee”; and
with the Company, collectively, the “Parties”), is entered into and effective as
of: 01 APRIL 2008 (the “Effective Date”).
Therefore, in consideration of the mutual covenants and agreements set forth
herein, the Employee is hereby employed by the Company under the terms of this
Agreement, and Employee accepts such employment.
1. Employee shall serve as PRESIDENT & CEO (Chief Executive Officer) of the
Company and shall perform the following duties (“Employee Duties”): such duties
as are customary for someone in that position and duties that may be reasonably
assigned from time to time by the Chairman and/or the Company’s Board of
Directors (BOD).
Employee Duties include but are not limited to: overall management of the
Company and related corporate functions, business contracts and other activities
that arise from time to time.
The President/CEO (“P/CEO”) has overall responsibility for the Company, plans
and guides the operations, sets specific company goals and objectives and
devises strategies and formulates policies to ensure that objectives are met.
Corporate goals and policies are overseen by the Chairman and the board of
directors. P/CEO is the direct contact for all press, public relations and fund
raising activities of the company.
The P/CEO is held accountable for the accuracy of financial reporting, corporate
governance, internal controls, and financial reporting. Additional
responsibilities include planning, financial and operational budgets,
purchasing, hiring, training, quality control, day-to-day activities, overall
performance inclusive of manufacturing, contracts, sales, purchasing, finance,
personnel and human resources activities, training, administrative services,
computer and information systems, property management, transportation and legal
services. Raising required funds to sustain the Company both short and long term
are critical additional responsibilities.
P/CEO retains overall accountability for GeoVax as a publicly held corporation
and the board of directors ultimately is accountable for the success or failure
of the enterprise. The person in this position reports to the Chairman and to
the board of directors.
2. Term of Agreement. The term of Employee’s employment under this Agreement
commences on or about 01 April 2008 and shall continue until the termination of
Employee’s employment with the Company as provided herein. The Company may
terminate this Agreement upon at least 60 days prior written notice to Employee,
and such termination shall be effective on the termination date described in
such notice (or such earlier time as the Company and Employee may agree).
Notwithstanding the foregoing, the termination of this Agreement shall not
terminate the Company’s obligation to make any payments to Employee for services
performed and expenses incurred prior to the date of such termination, or as set
forth below; and shall not terminate Employee’s obligations under Section 14, 15
and 16 below.
3. Base Salary. The Company shall pay Employee $200,000 annually, payable at
least monthly, with annual reviews. Performance and salary reviews are at the
discretion of the Chairman and/or board of directors and may occur more often
than annually in line with job responsibility changes.
4. Performance Reviews. Performance reviews will be conducted at least annually
by the Chairman and/or the board of directors.
5. Annual Bonus Potential. An annual fiscal year bonus will be considered and
recommended, if appropriate and approved by the Chairman and the board of
directors. The actual amount shall be at the discretion of the board of
directors based on Employee’s and the Company’s performance and achievement.

1 of 6



--------------------------------------------------------------------------------



 



6. Equity Stock Incentive. The Company shall periodically (at least once per
year) consider the grant of stock options or other equity awards to Employee
under the Company’s then current stock award plan. These awards will have an
expiration date and vesting schedule which will be determined by the board of
directors.
7. Moving Expenses. N/A
8. Temporary Living Expense. N/A
9. Travel Expenses. The Company shall reimburse Employee for usual and customary
business travel expenses reasonably incurred in the performance of Employee’s
Duties, based on receipted expense reports, including mileage reimbursement at
the IRS standard rate for such reimbursement for all general business use of
personal auto. Employee will use best efforts to minimize all travel and travel
expenses and use alternative less expensive forms of travel when possible. (Not
inclusive of home to office travel unless than more than 50 miles one way.)
10. Other Business Expenses. N/A
11. Benefits. Employee will be entitled to the following benefits in line with
the Company’s ongoing benefits program administered by the Company, through an
HR employment agency (Administaff Services, Inc.) or other company selected
benefits administrator. Benefit details are provided in an information packet
available from the Company.

  a.   Life Insurance Benefits: $50,000 in term life insurance. Additional
insurance is available through the HR agency at employee expense.     b.  
Long-Term Disability Insurance: As provided     c.   Medical & Dental Insurance:
As provided     d.   Vacation: Four (4) weeks paid vacation per calendar year —
if not fully taken, up to one week may be carried over to the following year.  
  e.   Holidays: Nine (9) paid holidays.     f.   Retirement Plan: A Company
401(k) Retirement Plan that allows Employee to contribute up to 15% of salary on
a pre-tax basis up to a maximum as prescribed under federal law. Employer
matching and/or profit contribution will be at the discretion of the Company and
approved annually by the board of directors. Company matching is currently $0.25
for each $1.00 of employee 401(k) contribution up to a maximum. (See Plan for
details.) Waiting period is 6 months post hiring date.

12. Termination Provision — Non Voluntary.

  a.   For Cause. If Employee is terminated for cause, Employee’s employment,
compensation and benefits will terminate immediately (unless otherwise provided
by law), and Employee shall not receive any severance payments.     b.   Without
Cause. If Employee is terminated without cause, Employee must be given 30 days
notice, and his salary will continue to be paid for 1 week for each full year of
service.

13. Termination Provision — Voluntary. Employee may voluntarily terminate his
employment on 60 day written notice to the Company, and Employee’s employment,
compensation and benefits will terminate on the effective date of termination
(unless otherwise provided by law), and Employee shall not receive any severance
payments.
14. Record Keeping and Payment. Employee shall keep and file with the Company an
expense report for all business expenses for which Employee seeks reimbursement,
and Employee shall be reimbursed for such documented business expenses, as
approved by the Company’s Chief Financial Officer within thirty (30) days of
submitting a request for reimbursement.

2 of 6



--------------------------------------------------------------------------------



 



15. Restrictive Covenants. Employee acknowledges that the restrictions contained
herein are reasonable and necessary to protect the legitimate business interests
of the Company, and will not impair or infringe upon his right to work or earn a
living after his employment with the Company ends. The restrictions imposed
herein shall apply during Employee’s employment with the Company and, except for
the longer period specified below for the protection of Trade Secrets,
thereafter for a period of two (2) years after the termination of employment for
any reason (the “Restricted Period”).

  a.   Trade Secrets and Confidential Information. Employee represents and
warrants that:

  (i)   he is not subject to any agreement that would prevent him from
performing Employee’s Duties for the Company or otherwise complying with this
Agreement, and     (ii)   he is not subject to or in breach of any
non-disclosure agreement, including any agreement concerning trade secrets or
confidential information owned by any other party.

     Employee agrees that he will not:

  (i)   use, disclose, or reverse engineer the Trade Secrets or the Confidential
Information (as defined below), except as authorized by the Company; nor    
(ii)   during his employment with the Company, use, disclose, or reverse
engineer (a) any confidential information or trade secrets of any former
employer or third party, or (b) any works of authorship developed in whole or in
part by him during any former employment or for any other party, unless
authorized in writing by the former employer or third party; nor     (iii)  
upon his resignation or termination retain Trade Secrets or Confidential
Information, including any copies existing in any form (including electronic
form), which are in his possession or control, nor destroy, delete, or alter the
Trade Secrets or Confidential Information without the Company’s consent.
Notwithstanding the above, such information may be disclosed to authorized
representatives of the US government in federal grant applications and to third
parties in connection with licensing, financing and other commercial agreements,
in each case to the extent the failure to provide such information would
materially prejudice the Company’s ability to secure the grant or enter into the
desired commercial relationship, and provided that in each case Employee uses
his best efforts to cause the person(s) receiving such information to protect
its confidentiality and limit its use, including securing a written
confidentiality agreement where possible.

     The obligations under this subsection 15.a shall:

  (i)   with regard to the Trade Secrets, remain in effect as long as the
information constitutes a trade secret under applicable law, and     (ii)   with
regard to the Confidential Information, remain in effect during the Restricted
Period.

  b.   “Confidential Information” means information of the Company, to the
extent not considered a Trade Secret under applicable law, that

  (i)   relates to the business of the Company,     (ii)   possesses an element
of value to the Company,     (iii)   is not generally known to the Company’s
competitors, and     (iv)   would damage the Company if disclosed.

     Confidential Information includes, but is not limited to,

  (i)   future business plans,     (ii)   the composition, description,
schematic or design of products, future products or equipment of the Company,  
  (iii)   communication systems, audio systems, system designs and related
documentation,     (iv)   advertising or marketing plans,     (v)   information
regarding independent contractors, employees, clients and customers of the
Company, and     (vi)   information concerning the Company’s financial structure
and methods and procedures of operation.

3 of 6



--------------------------------------------------------------------------------



 



Confidential Information shall not include any information that is or becomes
generally available to the public other than as a result of an unauthorized
disclosure, has been independently developed and disclosed by others without
violating this Agreement or the legal rights of any party, or otherwise enters
the public domain through lawful means.

  c.   “Trade Secrets” means information of the Company, and its licensors,
suppliers, clients and customers, without regard to form, including, but not
limited to, technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list of actual or potential
customers or suppliers which is not commonly known by or available to the public
and which information derives economic value, actual or potential, from not
being generally known to, and not being readily ascertainable by proper means
by, other persons who can obtain economic value from its disclosure or use, and
is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.     d.   Non-Solicitation of Customers and Business
Partners. During the Restricted Period, Employee will not solicit any customer
of the Company, or any for-profit or not-for-profit enterprise in a commercial
or research relationship with the Company, on his own behalf or on behalf of any
other person or entity, for the purpose of providing any goods or services
competitive with the business of the Company as described in the Company’s
Business Plan or thereafter (the “Business”), or for the purpose of diverting
the benefits of any such relationship away from the Company. The restrictions
set forth in this Section apply only to the customers and enterprises with which
Employee had interaction:

  (i)   in an effort to establish, maintain, and/or further a business
relationship on behalf of the Company, and     (ii)   which occurs during the
last year of Employee’s employment with the Company (or during his employment if
employed less than a year)

  e.   Non-Recruitment of Employees. During the Restricted Period, Employee will
not, directly or indirectly, solicit, recruit or induce any employee of the
Company or any affiliate of the Company either to terminate his or her
employment relationship with the Company, or work for any other person or entity
engaged in a business like the Business.

16. Work Product. Employee’s Duties may include creation of inventions in areas
directly or indirectly related to the business of the Company or to a line of
business that the Company may reasonably be interested in pursuing. All Work
Product (as defined below) shall constitute work made for hire. If:

  a.   any of the Work Product may not be considered work made for hire, or    
b.   ownership of all right, title, and interest to the legal rights in and to
the Work Product will not vest exclusively in the Company, then, without further
consideration, Employee assigns all presently-existing Work Product to the
Company, and agrees to assign, and automatically assigns, all future Work
Product to the Company.

The Company will have the right to obtain and hold in its own name copyrights,
patents, design registrations, proprietary database rights, trademarks, rights
of publicity, and any other protection available in the Work Product. At the
Company’s request, Employee will perform, during or after his employment with
the Company, any acts to transfer, perfect and defend the Company’s ownership of
the Work Product, including, but not limited to:

  a.   executing all documents (including a formal assignment to the Company)
necessary for filing an application or registration for protection of the Work
Product (an “Application”),     b.   explaining the nature of the Work Product
to persons designated by the Company,     c.   reviewing Applications and other
related papers, or     d.   providing any other assistance reasonably required
for the orderly prosecution of Applications. Employee will provide the Company
with a written description of any Work Product in which he is involved (solely
or jointly with others) and the circumstances surrounding the creation of such
Work Product.

4 of 6



--------------------------------------------------------------------------------



 



“Work Product” means

  a.   any data, databases, materials, documentation, computer programs,
inventions (whether or not patentable), designs, and/or works of authorship,
including but not limited to, discoveries, ideas, concepts, properties,
formulas, compositions, methods, programs, procedures, systems, techniques,
products, improvements, innovations, writings, pictures, and artistic works, and
    b.   any subject matter protected under patent, copyright, proprietary
database, trademark, trade secret, rights of publicity, confidential
information, or other property rights, including all worldwide rights therein,
that is or was conceived, created or developed in whole or in part by Employee
while employed by the Company and that either;

  (i)   is created within the scope of his employment,     (ii)   is based on,
results from, or is suggested by any work performed within the scope of his
employment,     (iii)   is directly or indirectly related to the business of the
Company or a line of business that the Company may reasonably be interested in
pursuing,     (iv)   has been or will be paid for by the Company, or     (v)  
was created or improved in whole or in part by using the Company’s time,
resources, data, facilities, or equipment

17.   Arbitration.

  a.   Any controversy, claim or dispute arising from, out of or relating to
this Agreement, or any breach thereof, including but not limited to any dispute
concerning the scope of this arbitration clause, claims based in tort or
contract, claims for discrimination under federal, state or local law, and/ or
claims for violation of any federal, state or local law (any such controversy,
claim or dispute being referred to herein as a “Claim”) shall be resolved in
accordance with the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association then in effect. Such arbitration shall take
place in Atlanta, Georgia. The arbitrator’s award shall be final and binding
upon both parties.     b.   A demand for arbitration shall be made within a
reasonable time after the Claim has arisen. In no event shall the demand for
arbitration be made after the date when an institution of legal and/or equitable
proceedings based on such Claim would be barred by the applicable statute of
limitations. Each party to the arbitration will be entitled to be represented by
counsel and shall have the right to subpoena witnesses and documents for the
arbitration hearing. The arbitrator shall be experienced in employment
arbitration and licensed to practice law in the state of Georgia. The arbitrator
shall have the authority to hear and grant a motion to dismiss and/ or motion
for summary judgment, applying the standards governing such motions under the
Federal Rules of Civil Procedure.     c.   Except as otherwise awarded by the
arbitrator, each party shall pay the fees of its respective attorneys, the
expenses of its witnesses and any other expenses connected with presenting its
Claim or defense. To the extent permitted by law, the prevailing party shall be
entitled to receive, in addition to all other relief, payment of all expenses of
litigation and arbitration, including attorney’s fees.     d.   The parties
indicate their acceptance of the foregoing arbitration requirement by initialing
below:

      /s/ Mark W. Reynolds /s/ John N. Spencer   /s/ Robert T. McNally       For
the Company   Employee

18. Miscellaneous. This Agreement constitutes the entire agreement between the
Parties concerning the subject matter of this Agreement. This Agreement
supersedes any prior communications, agreements or understandings, whether oral
or written, between the Parties relating to the subject matter of this
Agreement. This Agreement may not be amended or modified except in writing
signed by both Parties. This Agreement shall be assignable to, and shall inure
to the benefit of, the Company’s successors and assigns, including, without
limitation, successors through merger, consolidation, or sale of a majority of
the Company’s assets. Employee shall not have the right to assign Employee’s
rights or obligations under this Agreement, except as permitted under the laws
of descent and distribution. The laws of the State of Georgia shall govern this
Agreement.

5 of 6



--------------------------------------------------------------------------------



 



The Parties hereto have executed this Agreement as of the day and year first
written below.
GEOVAX LABS, INC

       
Name:
  Mark W. Reynolds / CFO & Secretary  
 
     
Signature:
  /s/ Mark W. Reynolds  
 
     
 
     
Date:
  March 20, 2008  
 
     
Name:
  John N. Spencer / Director — Chairman, BOD Compensation Committee
 
     
Signature:
  /s/ John N. Spencer  
 
     
 
     
Date:
  March 20, 2008  
 
     
EMPLOYEE
     
 
     
Name:
  Robert T. McNally  
 
     
Signature:
  /s/ Robert T. McNally  
 
     
 
     
Date:
  March 20, 2008  

6 of 6